 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00260-JAD-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.
                                                           ECF No. 27
 6
     RALPH ALEXANDER MEDINA,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the Change of Plea hearing currently scheduled for Monday, July 12, 2021 at 2:00 p.m.,

12   be vacated and continued to August 9, 2021, at 2:00 p.m.

13          DATED this 12th day of July 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
